EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with James Barta, Registration No. 47,409 on 05/11/2022.

The claims have been amended as the following:
1.  	(Currently Amended)  A computer-implemented method comprising:
executing a spreadsheet application so as to display a spreadsheet of cells in tabular form;
receiving user input specifying
an input range of cells that is a first area of the spreadsheet,
a destination range of cells that is a second area of the spreadsheet in which a copy of the input range of cells is to be placed, and
a local modification,
wherein the local modification includes an edit to at least one cell of the destination range of cells;
creating, at a memory, a representation of the spreadsheet,
wherein the representation of the spreadsheet indicates formatting, values and formulas of the spreadsheet;
computing an updated representation at least by applying the local modification to the input range of cells of the representation


calculating values of cells of the input range of cells of the spreadsheet by using the updated representation; [[and]]
displaying the calculated values of cells at the destination range of cells;
after displaying the calculated values of cells at the destination range of cells, receiving an edit made within the input range of cells; and
propagating the edit made within the input range of cells to the calculated values of cells displayed at the destination range of cells including overwriting, by the local modification at the destination range of cells, the edit upon the edit being in a location that corresponds to the local modification.

2.	(Original)  The method of claim 1 wherein the representation of the spreadsheet includes an association between the input range of cells, the destination range of cells and the local modification. 
3.	(Currently Amended)  The method of claim 1 wherein propagating the edit made within the input range of cells comprisesmade within the input range of cells is propagated to the destination range of cells. 

4.	(Currently Amended)  The method of claim 3 wherein the edit made within the input range of cells is an edit to formatting in the input range of cells. 

5.	(Original)  The method of claim 1 wherein the user input is a formula.

6.	(Original)  The method of claim 1 wherein the user input is a plurality of selections at a graphical user interface.

7.	(Previously Presented)  The method of claim 1 wherein the destination range of cells comprises a single cell and the spreadsheet application comprises array spilling functionality.

8.	(Currently Amended)  The method of claim 1 further comprising receiving a plurality of different destination ranges of cells and, if an edit is received at a cell of the input range of cells

9.	(Original)  The method of claim 1 wherein receiving the user input comprises receiving a selection of a gridlet icon from a menu of available gridlets and receiving a selection of a cell onto which the gridlet icon is dragged.

10.	(Previously Presented)  The method of claim 1 wherein the spreadsheet application is configured to generate at least one representation of the spreadsheet wherein all cells of the at least one representation are occupied by the destination range of cells.

11.	(Original)  The method of claim 1 wherein the spreadsheet application comprises at least one spreadsheet being a gridlet-only sheet comprising only one or more gridlet instances.

12.	(Previously Presented)  The method of claim 1 wherein displaying the calculated values of the cells at the destination range of cells comprises, if a conflict exists where the destination range of cells already comprises at least one value, then generating an error message. 

13.	(Canceled) 

14.	(Currently Amended)  An apparatus comprising:
	a processor executing a spreadsheet application so as to display a spreadsheet of cells in tabular form;
a memory;
a user interface which receives user input specifying
	an input range of cells that is a first area of the spreadsheet, 
	a destination range of cells that is a second area of the spreadsheet in which a copy of the input range of cells is to be placed, and
	a local modification, 
wherein the local modification includes an edit to at least one cell of the destination range of cells;
[[a]]creating, at the memory, ,
wherein the representation of the spreadsheet indicates formatting, values and formulas of the spreadsheet; and
the processor configured to: 
	compute an updated representation at least by applying the local modification to the input range of cells of the representation
	
	calculate values of cells of the input range of cells of the spreadsheet by using the updated representation; [[and]] 
	display the calculated values of cells at the destination range of cells;
	after the display of the calculated values of cells at the destination range of cells, receive an edit made within the input range of cells; and
	propagate the edit made within the input range of cells to the calculated values of cells displayed at the destination range of cells including overwriting, by the local modification at the destination range of cells, the edit upon the edit being in a location that corresponds to the local modification.

15.	(Currently Amended)  A computer storage medium storing instructions which when executed on a computer implement the following operations:
	executing a spreadsheet application so as to display a spreadsheet of cells in tabular form;
receiving user input specifying
	an input range of cells that is a first area of the spreadsheet,
	a destination range of cells that is a second area of the spreadsheet in which a copy of the input range of cells is to be placed, and 
	a local modification, 
	wherein the local modification includes an edit to at least one cell of the destination range of cells;
creating, at a memory, a representation of the spreadsheet,
wherein the representation of the spreadsheet indicates formatting, values and formulas of the spreadsheet;
computing an updated representation at least by applying the local modification to the input range of cells of the representation

calculating values of cells of the input range of cells of the spreadsheet by using the updated representation; [[and]]
displaying the calculated values of cells at the destination [[cell]]range of cells using array spilling;
after displaying the calculated values of cells at the destination range of cells, receiving an edit made within the input range of cells; and
propagating the edit made within the input range of cells to the calculated values of cells displayed at the destination range of cells including overwriting, by the local modification at the destination range of cells, the edit upon the edit being in a location that corresponds to the local modification.

16.	(Previously Presented)  The computer storage medium of claim 15 wherein the representation of the spreadsheet includes an association between the input range of cells, the destination range of cells, and the local modification.

17.	(Currently Amended)  The computer storage medium of claim 15 wherein propagating the edit made within the input range of cells comprises  of cells, and displaying the calculated values of cells at the destination range of cells, such that the edit made within the input range of cells is propagated to the destination range of cells.

18.	(Canceled) 

19.	(Canceled)

20.	(Canceled)

21.	(Previously Presented)  The method of claim 1, further comprising receiving user input selecting at least one cell of the destination range of cells as editable.

22.	(Previously Presented)  The method of claim 1, further comprising receiving user input selecting at least one cell of the destination range of cells as not editable. 

23.	(Canceled)

24.	(Previously Presented)  The method of claim 1, further comprising:
receiving an edit at a cell of the input range of cells; and
computing a decision as to whether the edit is to be globally applied to all of a plurality of different destination ranges of cells, wherein computing the decision comprises at least one of asking a user or automatically globally applying the edit to all of the plurality of different destination ranges of cells according to at least one of a user profile, configuration settings, or historical data.

25.	(Canceled)

26.	(New)  The apparatus of claim 14, wherein the representation of the spreadsheet includes an association between the input range of cells, the destination range of cells, and the local modification.

The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 14, and 15 when taken in the context of the claims as a whole.
In addition to the applicant’s arguments/remarks submitted on 01/17/2022, at best the prior arts of record disclose, specifically for claim 1: 
Arakaki (US 20050223051 A1) discloses A computer-implemented method comprising executing a spreadsheet application so as to display a spreadsheet of cells in tabular form (Figs. 1-5; [0001], [0008], [0004]); receiving user input specifying an input range of cells of the spreadsheet, a destination range of cells of the spreadsheet, and a local modification, the local modification including an edit to at least one cell of the destination range of cells (Figs. 1-5; [0012]); storing, at a memory, a representation of the spreadsheet indicating formatting, values and formulas (Figs. 1-5; [0012-0013]); computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells (Figs. 1-5; [0012]); calculating values of cells by using the updated representation; and displaying the calculated values of cells at the destination range of cells (Figs. 1-5; [0012-0015])
Hawking (US 20090182763 A1) discloses computing an updated representation at least by applying the local modification to the representation, wherein applying the local modification includes applying the edit to the at least one cell of the destination range of cells; calculating values of cells of the input range of cells of the spreadsheet by using the updated representation (Figs. 1-7; [0012], [0029-0031], [0044], [0049], -0053], [0061-0067], [0068], [0079-0080], [0087-0088])
In addition to the applicants arguments/remarks submitted on 01/17/2022, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 14, and 15 as a whole.
Thus, claims 1-12, 14-17, 21, 22, 24, and 26 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143